Citation Nr: 9930085	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  94-33 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for allergic rhinitis 
with sinusitis, currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for a left foot 
disability.  

3.  Entitlement to service connection for defective vision.  

4.  Entitlement to service connection for defective hearing.  

5.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from December 27, 
1971, to August 31, 1990.  He also had 1 year, 10 months and 
24 days of active service prior to December 27, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in February 1991 
and October 1996.  In February 1991, the RO, among other 
things, granted service connection for rhinitis, and assigned 
a noncompensable evaluation.  The veteran initiated an appeal 
of the RO's February 1991 decision to deny claims of service 
connection for residuals of a left foot and left ankle 
injury, defective vision, defective hearing, and a heart 
disorder.  In a November 1991 substantive appeal, the veteran 
indicated that it was a left foot disability, not an ankle 
disability, that he sought service connection for.  
Consequently, the Board has characterized this issue 
accordingly.  

In October 1996, the RO re-characterized the service-
connected rhinitis as including rhinitis with sinusitis, and 
assigned an increased (10 percent) evaluation.  The veteran 
appealed, and in February 1999, the RO assigned an increased 
(30 percent) evaluation.  


FINDINGS OF FACT

1.  Rhinitis with sinusitis is manifested by frequently 
recurring headaches and drainage, without surgical correction 
or obstruction of the nasal passage, nasal polyps, or atrophy 
of intranasal structures.

2.  No competent medical evidence has been submitted to show 
a current left foot disability or current heart disorder 
attributable to active military service.  

3.  Defective vision as shown in service and thereafter is 
nothing more than refractive error of the eye.  

4.  No competent medical evidence shows that the veteran has 
defective hearing as defined by VA.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for service-connected allergic rhinitis with sinusitis are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.97, Diagnostic Codes 6501, 6513 (1996); 38 C.F.R. § 4.97, 
Diagnostic Codes 6513, 6522 (1999).  

2.  The claim of service connection for residuals of a left 
foot disability, defective hearing, or a heart disorder is 
not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 
3.310 (1999).  

3.  The claim of service connection for defective vision 
lacks legal merit.  38 C.F.R. § 3.303(c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's service medical records 
appear to be incomplete, particularly for dental records, 
which are not of any particular relevance to the instant 
claims on appeal, but also for records dated prior to October 
1978.  The available service medical records are dated from 
October 1978 to August 1990, and include a June 1969 report 
of medical examination prior to entry into service.  Upon 
review of the development undertaken at the RO, and in light 
of the determination that well-grounded claims of service 
connection are not presented, the Board is satisfied that 
additional action in this regard is not necessary.  Specific 
requests for copies of all available service medical records 
were made by the RO in September 1990, and again in December 
1994.  In a March 1995 reply, the RO was informed, apparently 
by the National Personnel Records Center (NPRC), that no 
additional service medical records existed beyond those 
already obtained. 

I.  Allergic Rhinitis with Sinusitis

The United States Court of Appeals for Veterans Claims 
(Court) has stated that, where entitlement to compensation 
has already been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  

Disability evaluations are determined by the application of a 
schedule for rating disabilities which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The VA's Schedule for Rating 
Disabilities at 38 C.F.R. Part 4 identifies separate 
diagnostic codes for various disabilities.  The governing 
regulations provide that the higher of any two evaluations 
will be assigned if the disability more closely approximates 
the criteria for the higher rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (1999). 

The veteran's service-connected allergic rhinitis with 
sinusitis has historically been evaluated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 of the VA Rating Schedule for 
chronic maxillary sinusitis.  See RO rating decision dated in 
February 1991.  The Board notes that these same criteria 
apply for the rating of pansinusitis, frontal, sphenoid, and 
ethmoid sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 
6511, 6512 and 6514.  

Effective October 7, 1996, the rating criteria for the 
various forms of sinusitis (Diagnostic Codes 6510 through 
6514) were revised.  Consequently, the Board must consider 
whether the veteran would qualify for an increased rating 
under either the former or revised criteria.  See Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  Accordingly, consideration 
under the former criteria will be undertaken first.

The rating criteria in effect prior to October 7, 1996, under 
38 C.F.R. § 4.97, Diagnostic Code 6513, for the veteran's 
service-connected sinusitis (evaluated as maxillary 
sinusitis) provided that chronic maxillary sinusitis 
warranted a 30 percent evaluation when the symptoms were 
severe, with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  38 C.F.R. § 4.97 (1996).  A 50 percent 
evaluation was appropriate where the symptoms were post-
operative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  Id.  

The evidence of record clearly demonstrates that the 
veteran's service-connected sinusitis has not required any 
surgery with severe post-operative symptoms.  Accordingly, 
the criteria for a 50 percent evaluation under the old 
criteria for sinusitis are not met.  

Under the revised criteria, a 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97 (1999).  A 50 percent evaluation 
is assigned following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.  
A note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  Id.  

The veteran's claim for an increase fails under the revised 
criteria as no surgery is shown by the evidence of record, 
which includes VA treatment records dated from November 1990 
to October 1998.  The veteran's complaints of excessive 
drainage and recurrent infection are noted.  In November 
1990, an examiner opined that refraining from smoking would 
be advantageous along with consideration of submucous 
resection.  X-ray studies revealed focal mucoperiosteal 
thickening along the lateral wall of the right maxillary 
antrum, which was thought to possibly be related to chronic 
sinusitis, but for which follow-up evaluation was recommended 
in order to exclude a polypoid mass.  Additionally, on VA 
examination in April 1995, there was no pus or polyp noted on 
examination.  

The salient point is that the veteran has not undergone 
surgery, much less any radical operation.  The new criteria, 
while more explicit in terms of the kind of symptoms that 
must be experienced, also require that the veteran must have 
either undergone radical surgery or symptoms of near constant 
sinusitis characterized by headaches, pain and tenderness, 
and purulent discharge or crusting after repeated surgeries. 

The Board finds the above-noted symptoms and findings warrant 
no more than the current 30 percent evaluation under either 
the former or revised criteria.  In so finding, the Board 
notes the veteran's complaints of excessive discharge and 
headaches.  However, under the former criteria, the current 
30 percent evaluation contemplates frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge, or crusting reflecting purulence.  While the 
veteran's symptoms do not appear to be totally 
incapacitating, he nevertheless has had recurring headaches 
even with the use of medication.  He has also had congestion 
and discharge so often that he needs to use antibiotics for 
what appears to be significant periods of time.  However, 
these symptoms, warrant no more than the current 30 percent 
rating.  38 C.F.R. § 4.97 (1996); 38 C.F.R. § 4.97 (1999).  
This is especially so given the requirement for surgery in 
the 50 percent criteria. 

It should also be noted that allergic rhinitis is a 
disability distinct from sinusitis, one for which a rating 
may be assigned under 38 C.F.R. § 4.97, Diagnostic Code 6501 
(1996) or 38 C.F.R. § 4.97, Diagnostic Code 6522 (1999).  
Under the old criteria, a 10 percent rating was assignable 
with definite atrophy of intranasal structure and moderate 
secretion.  38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).  A 
30 percent rating was assignable for moderate crusting and 
ozena, atrophic changes; and a 50 percent rating was 
assignable for massive crusting and marked ozena, with 
anosmia.  Id.  

Under the new criteria, a 10 percent rating is assigned for 
allergic or vasomotor rhinitis, such as the veteran's, when 
there are no polyps, but there is greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6522 (1999).  A 30 percent rating is assigned when polyps are 
present.  Id.  (To receive a higher rating, the rhinitis must 
be bacterial or granulomatous rhinitis.  38 C.F.R. § 4.97, 
Diagnostic Codes 6523, 6524 (1999).)  

The Board finds that the veteran does not qualify for a 
compensable rating for rhinitis separate from his rating for 
sinusitis.  Although he has deflection of the nasal septum, 
as shown on VA examination in September 1998, a salient point 
to be made in this regard is that he is not service connected 
for such a problem.  Additionally, while he has reported some 
nasal drainage, he has not had problems with obstruction as a 
result solely of rhinitis.  He does not have polyps and 
definite atrophy of intranasal structures has not been shown.  
In fact, when examined by VA, such as in May 1997 and 
September 1998, there was no injection or exudate.  No 
crusting was reported.  Consequently, applying either the old 
or new rating criteria for allergic or vasomotor rhinitis, a 
separate compensable rating is not warranted.

The Board finds that the evidence of record does not suggest 
such an unusual or exceptional disability picture so as to 
render "impractical" the application of the regular 
schedular standards.  In particular, neither rhinitis nor 
sinusitis has required frequent periods of hospitalization; 
neither problem, individually or collectively, has caused 
such problems as to suggest marked interference with 
employment beyond what is contemplated by the schedular 
criteria.  See 38 C.F.R. § 3.321 (1999).  Although the 
veteran has described his headaches as being so bad that he 
cannot work at times, the evidence does not show that 
headaches have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that headaches due to his 
sinusitis have an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1999).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

II.  Foot and Heart Disorders

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims 
(Court) has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

It must initially be noted that the record contains no 
medical evidence of any current left foot or heart disability 
diagnosed by competent medical authority.  In the absence of 
evidence of a current disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
and Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Caluza, supra.  

While the veteran was seen at a VA medical center in November 
1990 with a complaint of a heart condition, chest x-ray 
studies and an electrocardiogram (ECG) were negative.  While 
the veteran reported chest pain two years earlier, no such 
symptomatology was reported on examination, and no heart 
abnormality was found.  In December 1992, a VA examiner noted 
hypertension, mild, by history, but with notation that there 
was no current evidence of any hypertension on present 
examination.  In February 1997, a VA examiner noted a 
complaint of chest pain, but this was thought to be related 
to coughing.  The heart was of normal size on examination, no 
diagnosis was made.  Similarly, a normal sinus rhythm was 
noted on ECG testing in September 1997.  In summary, both VA 
and private treatment records are silent for any diagnosed 
heart disability.  

An April 1990 medical examination at separation is negative 
for left foot, or heart abnormality, and no history of any 
such disorders was reported by the veteran at that time.  
Accordingly, the service medical records tend not to support 
the veteran's assertion of current disability.  

While it is noted that the available service medical records 
are incomplete, the salient point is that post-service 
medical evidence is negative for any current left foot or 
heart disorder.  Without medical evidence of a current 
disability, his service connection claims are not well 
grounded under Caluza.  

It has been asserted on the veteran's behalf that he is 
entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107 
(West 1991).  However, the benefit-of-the-doubt doctrine only 
applies if VA adjudicators reach the merits of the claims.  
As the veteran has not presented well-grounded claims of 
service connection for left foot and heart disorders, the 
Board does not reach the merits, and the benefit-of-the-doubt 
doctrine is inapplicable.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

As noted above, the initial burden of submitting a well-
grounded claim rests with the veteran.  Murphy, 1 Vet. App. 
at 81.  The veteran cannot meet his initial burden by relying 
on his own assertions and opinions regarding a medical issue.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a 
layperson without the appropriate medical training and 
expertise, he is not competent to render an opinion on a 
medical matter, such as a diagnosis.  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  While the veteran 
notes that he has experienced pain and other symptomatology 
since service, without competent (i.e., medical) evidence of 
a current disability, or of a nexus between any current foot 
or heart disability and his military service, his assertions 
alone are not sufficient to establish his claim as well 
grounded.  Id.; Savage, 10 Vet. App. at 498.  

III.  Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three (3) of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).  

In the instant case, the service medical records include 
notation of a hearing loss on examination in June 1969, prior 
to entry into service.  On the audiological evaluation at 
that time, pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
0
5
5
LEFT
5
5
0
0
10

On an in-service audiological evaluation in April 1990, prior 
to separation, pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
10
25
LEFT
25
20
20
15
30

No speech recognition scores were noted.  A notation was made 
of a "minor" high frequency hearing loss, left ear.  The 
thresholds at the 4,000 Hertz and 6,000 Hertz (a value of 50, 
not reported here) were circled.  

A VA audiologic examination was performed in December 1990.  
At that time, pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
--
20
10
20
20
LEFT
--
10
15
20
30

Speech recognition ability of 100 percent correct in the 
right ear and 98 percent correct in the left ear was noted.  
Notation was made that the veteran exhibits hearing within 
normal limits.  

The Board noted that none of the audiological evaluations of 
record reveal that the veteran has hearing loss in either ear 
which meets the criteria for a hearing loss disability 
pursuant to §  3.385.  The audiological evaluations conducted 
in service include no speech recognition scores, and the 
results obtained since the veteran's discharge from service-
in December 1990, reveals no objectively established hearing 
loss, other than the left ear at the sole frequency of 4,000 
Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157-8 (1998) 
("the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss.").  While a service medical record notes a left hear 
high frequency hearing loss, none of the tests shows a 
hearing loss for VA purposes under 38 C.F.R. § 3.385 (1999).  

While an in-service examiner noted a high frequency hearing 
loss in the left ear, such an assessment is not supported by 
audiological findings indicative of impaired hearing as 
defined by § 3.385.  Hence, such an assessment cannot 
constitute persuasive evidence of a current hearing loss 
disability as defined by §  3.385, particularly given the 
recent findings reflecting normal hearing.  Furthermore, the 
veteran has not presented, or indicated the existence of, any 
audiological evidence of current hearing loss disability for 
VA purposes.  In the absence of evidence of the currently 
claimed disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

While the veteran may well believe that he has a current 
hearing loss that should be service connected, he cannot meet 
his initial burden of submitting a well-grounded claim by 
relying on his own assertions and opinions regarding an 
opinion on a medical issues.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As a layperson without the appropriate 
medical training and expertise, he is not competent to render 
an opinion on a medical matter, such as the existence or 
etiology of a current disability.  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A well-grounded 
claim requires more than mere allegations; the claimant must 
submit supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992). 

IV.  Defective Vision  

As to the claim of service connection for defective vision, 
the Board notes that refractive error of the eye is not a 
disease or injury within the meaning of applicable statutes 
and regulations.  See 38 C.F.R. § 3.303(c) (1999).  The 
evidence contained in the veteran's claims file indicates 
that, both during service and thereafter, prescription eye 
glasses have been used by the veteran for the correction of 
defective vision.  See July 1987 and July 1989 service 
medical records and April 1990 separation examination report.  
Despite the veteran's claim that service connection is 
warranted for defective vision as incurred in service, based 
on the theory that such a problem was first noted in service, 
no current eye disease or disability, other than refractive 
error, is shown by any medical evidence of record.  
Accordingly, the claim cannot be granted, by operation of 
law, namely § 3.303(c).  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  

This conclusion precludes further inquiry into the matter, 
including the question as to whether the claim is well 
grounded, to the extent that it is a claim of direct service 
connection.  When, as here, the law is very clear on the 
subject of service connection for defective vision caused 
solely by refractive error, the Board is constrained.  As 
such, the pertinent facts are not in dispute, and it is the 
law, not the evidence, which governs the outcome of this 
case.  Id.  In other words, the veteran has failed to state a 
claim on which relief can be granted, and, as a matter of 
law, the claim must be denied.  Id.  


ORDER

The claim for an evaluation in excess of 30 percent for 
service-connected allergic rhinitis with sinusitis, is 
denied.  

Service connection for residuals of a left foot injury, 
defective vision, hearing loss, and a heart disorder is 
denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

